DETAILED ACTION

Status of Claims
Application filed January 27, 2020 is acknowledged.   
Claims 1-13 are pending. 
Claims 1-13 are examined below.
Claims 1-13 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on January 27, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vias which are connected to PD2 and SR2 (claims 4 and 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure 10 shows a plan view of the claimed subject matter. However, a side view is omitted “from the viewpoint of ease of viewing.”  However, without a side view, it is unclear how the vias are to be constructed to prevent short-circuiting with both sides of the capacitor, and to avoid the second electrode shorting with the third electrode.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
Page 11, line 6 states “silicone substrate” where it appears “silicon substrate” was intended.
The specification apparently contradicts itself regarding the conductivity of SR3:
Page 12, lines 14-15 states “The first semiconductor 15 region SRl has a first conductivity type,” (emphasis added).
Page 13, lines 6-7 states “The second semiconductor region SR2 has the second conductivity type,” (emphasis added).
Page 13, lines 19-20 states “The third semiconductor region SR3 has the second conductivity type,” (emphasis added).
However, as shown below:
Page 14, lines 3-7 states “In first embodiment, the conductivity type of the second semiconductor region SR2 is p-type (second conductivity type), and the conductivity type of the first semiconductor region SRl and the conductivity type of the third semiconductor region SR3 are n-type (first conductivity type),” (emphasis added).
Appropriate correction is required.

Claim Objections
Claims 7 and 13 objected to because of the following informalities: each claim ends with a comma.  Appropriate correction is required.

Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4 and 10 include the claim language:
a through hole is formed in the insulating film and the conductive film,
wherein a via is formed in the through hole, and
wherein the second electrode pad is electrically connected with the second semiconductor region through the via.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the insulating films" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Nowhere in the preceding parent claim (claim 1) is any mention made of “insulating films” such that one of ordinary skill in the art would 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5-9, are 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino et al. (US 8,963,289; hereinafter “Marino”).

Regarding claim 1, Marino (Figure 9) teaches a semiconductor device comprising:
a semiconductor substrate (68);
a semiconductor layer formed on the semiconductor substrate, the semiconductor layer comprising:
a first semiconductor region (67 or 72) having a first conductivity type;
a second semiconductor region (70, 66, 65 or 65 and 66 or 65 alone) having a second conductivity type opposite to the first conductivity type;
an insulating film (64) formed on the semiconductor layer;
a conductive film (63) formed on the second semiconductor region through the insulating film;
a first electrode pad (69 or 73) electrically connected with the first semiconductor region;
a second electrode pad (71) electrically connected with the second semiconductor region; and
a third electrode pad (74) electrically connected with the conductive film,
wherein the first electrode pad (69) is configured to be electrically connected with a power supply circuit (Ctrl), and
wherein the second electrode pad (71) is configured to allow a signal to be output toward an external circuit through the second electrode pad (C2: second terminal of a capacitor).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 2, Marino teaches the third electrode pad (74) is configured to allow a grounding potential to be supplied (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).).

Regarding claim 3, Marino discloses the claimed invention except for a plurality of (the) insulating films spaced apart from each other, wherein the plurality of insulating films are adjacent with each other in a first direction along a main surface of the semiconductor layer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to simply include multiple of the transcap devices in a single substrate, thus allowing the insulating films to be adjacent one another, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 5, Marino teaches a portion of the first semiconductor region (67) is exposed from the second semiconductor region (65) in plan view (Figure 9).

Regarding claim 6, Marino teaches in plan view, the portion of the first semiconductor region (72) is sandwiched between a portion of the second semiconductor region (65 and 66) and another portion of the second semiconductor region in an extending direction of the conductive film (66).

Regarding claim 7, Marino teaches the semiconductor layer includes a third semiconductor region (72) formed between the first semiconductor region (69) and the second semiconductor region (65), and 
wherein the third semiconductor region has the first conductivity type (72).

Regarding claim 8, Marino teaches the third electrode pad (74) is configured to receive a signal from an external circuit through the third electrode pad (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).).

Regarding claim 9, Marino discloses the claimed invention except for a plurality of (the) insulating films spaced apart from each other, wherein the plurality of insulating films are adjacent with each other in a first direction along a main surface of the semiconductor layer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to simply include multiple of the transcap devices in a single substrate, thus allowing the insulating films to be adjacent one another, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 11, Marino teaches a portion of the first semiconductor region (67) is exposed from the second semiconductor region (65) in plan view (Figure 9).

Regarding claim 12, Marino teaches in plan view, the portion of the first semiconductor region (72) is sandwiched between a portion of the second semiconductor region (65 and 66) and another portion of the second semiconductor region in an extending direction of the conductive film (66).

Regarding claim 13, Marino teaches the semiconductor layer includes a third semiconductor region (72) formed between the first semiconductor region (69) and the second semiconductor region (65), and 
wherein the third semiconductor region has the first conductivity type (72).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lie et al. (US 10,283,650);
Uemura et al. (US 10,859,624);
Kumamoto et al. (US 6,573,588).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817